Citation Nr: 1200744	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  04-28 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to an increased evaluation for degenerative joint disease of the right shoulder, rated as 10 percent disabling prior to May 29, 2008, and at 20 percent since then.

(The Veteran's claims for increased ratings for bilateral foot, bilateral knee and left great toe disabilities remanded by the Board in December 2010 remain within the jurisdiction of the Appeals Management Center in Washington, D.C.) 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran served on active duty from October 1970 to February 1972, from July 1974 to April 1980, from September 1981 to August 1992, and from July 1996 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied disability ratings in excess of 10 percent for a right shoulder disorder, and right and left heel disorders, and denied a compensable rating for right and left knee disorders, and a great toe condition.  Jurisdiction was later transferred to the New York RO. 

During pendency of the appeal, the RO increased to 20 percent the assigned rating for degenerative joint disease of the right shoulder, effective as of May 29, 2008.  This claim remained on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise). 

Previously, a Travel Board hearing at the RO was scheduled for September 2010, but the Veteran cancelled it in advance of the scheduled hearing date and requested that the Board consider his case based upon the evidence already of record.  38 C.F.R. § 20.704(e).

In a decision dated December 2010, the Board denied the claim for an increased rating for right shoulder disability.  The Board remanded the additional claims to the RO for further development.  The Veteran appealed the Board's denial of an increased rating for right shoulder disability to the United States Court of Appeals for Veterans Claims (Court).

By order dated June 29, 2011, the Court remanded the claim for an increased rating for right shoulder disability pursuant to the terms of a Joint Motion for Remand (JMR).  The remaining claims which had been remanded to the RO in December 2010 are still within the jurisdiction of the RO, which is conducting additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The parties to the JMR assert that the July 2008 VA examination report of the Veteran's right shoulder disability may not be adequate for rating purposes.  The JMR also requests consideration as to whether a tear of the Veteran's right biceps labral complex identified on VA examination in 2003 warrants consideration of a separate disability rating due to muscle injury.  The Board, therefore, remands this claim for additional VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's treatment for right shoulder disability at the Albany VA Medical Center since April 2010.

2.  Upon completion of the above, schedule the Veteran for appropriate examination for the purpose of determining the nature and severity of his right shoulder disability.  The claims folder must be made available to the examiner prior to the examination for review.  After physically evaluating the Veteran, the medical examiner should address the following questions, to the best of his/her medical knowledge:
      
      a) provide the Veteran's range of motion findings for the right shoulder;
      
      b) evaluate whether the Veteran has pain, pain on use, weakness, incoordination, or excess fatigability of the right shoulder joint and, if so, portray any additional functional limitation of the right shoulder due to these factors in terms of degrees of additional loss of motion, if feasible; and
      
    c) evaluate whether the Veteran, in fact, manifests a tear of the biceps labral complex as suggested by the VA Compensation and Pension examiner in June 2003 (Volume 5 of the Veteran's claims folder) and, if so, identify all muscle group(s) affected and all aspects of disability caused by this disorder?

3.  Thereafter, readjudicate the claim.  In so doing, the RO should determine whether the Veteran manifests a tear of the right biceps labral complex and, if so, determine whether a separate rating is warranted under the criteria for evaluating muscle injuries.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

